Citation Nr: 1634294	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  08-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbus, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left eye due surgical treatments at a VA medical facility. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In December 2010 and April 2014, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

A.  Shoulder and Knees

The Veteran claims entitlement to service connection for a right shoulder disorder, and left and right knee disorders.  

He testified at the Board hearing that he injured his right shoulder and right knee in an explosion that sent him into the air and into a brick wall on his right side.  He testified that he injured his left knee when he jumped off the back of something when it had rained and he slipped onto his left side and went into a wall.  He wrote in May 2013, however, that all three conditions were from the slipping incident.

As noted in the Board's April 2014 remand, the Veteran's representative asserted in an October 2013 brief that the Veteran's service-connected PTSD aggravated his right shoulder and bilateral knee disorders, and cited to information on the VA website regarding the PTSD and chronic pain (http://www ptsd.va. gov/public/problems/pain-ptsd-guide-patients.asp).  The Board remanded the claims in April 2014 so that, among other things, a new VA examination could be performed to obtain a medical opinion as to whether the Veteran's right shoulder and bilateral knee disorders were aggravated by his PTSD.  Subsequently, a May 2014 VA examination was performed, but the examiner did not answer the question as to aggravation by PTSD.  Therefore, the Board finds that this matter should be remanded to obtain a VA medical opinion to address whether the Veteran's service-connected PTSD aggravated his right shoulder and bilateral knee disorders.  38 C.F.R. § 3.159(c)(4).

B.  1151 Claim

The Veteran also claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the left eye due surgical treatments at a VA medical facility.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected if the disability (or death) was caused generally by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See also 38 C.F.R. § 3.361 (2015).  With regard to whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2).

By way of background, a November 2004 VA ophthalmology records reflect that the Veteran underwent left eye cataract extraction with an intraocular lens implant.

An April 2007 VA ophthalmology record shows the Veteran complained of a cloud over his left eye.  "Pseudophakia with posterior capsular opacification (PCO) that is bothersome to patient" was diagnosed.  A subsequent April 2007 record shows that a left eye YAG laser capsulotomy was performed.  

A June 2007 record shows the Veteran complained of hairs and a cloud over his left eye.  Findings including a trace PCO over the visual axis were noted, and it was noted that a repeat YAG procedure would be performed that day.  It is not entirely clear, however, whether a repeat YAG procedure was actually performed that day, as no operative report of that date is associated with the claims file.  

A July 2007 note for "YAG follow-up" shows the Veteran reported hairs and a cloud over his left eye, but overall better, and he reported a line that goes back and forth like a windshield wiper.  It was noted that the Veteran had undergone two YAG procedures.  A PCO strand intermittently in the visual axis with eye movement, and debris on the anterior vitreous face, were noted.  A persistent floater was diagnosed, and the plan noted was to wait for the debris to settle and follow-up in four to six months.  A December 2007 record shows the Veteran reported his left eye was burning, and that the floater remained unchanged.  His visual acuity with correction was noted as 20/25 in his left eye, and diagnoses including a persistent floater were noted.

A June 2013 VA examination report reflects that the examiner opined, in short, that the Veteran had no additional disability.  The VA examiner noted that the corrected visual acuity continued to be good at 20/25, and his lens was well-centered and clear, although the examiner acknowledged the floater in the left eye.  The examiner also noted that the Veteran had dry eyes and blepharitis that could contribute to fluctuations in vision.

The Board acknowledges that the Veteran has asserted that the burning in his left eye is the result of additional disability due to his left eye surgeries by VA.  See, e.g., Report of Contact, July 2008; Board hearing transcript, July 2010.  In that regard, the Board acknowledges that he has been diagnosed with blepharitis by the VA examiner.  Also, the Veteran asserts that his left eye floater is the result of the VA surgeries.  See, e.g. DRO Hearing Report, August 2009.  Finally, he has stated that his vision was impaired as a result of the eye surgeries.  See id.

Regarding the claimed worsening in his visual acuity, the Board notes that VA regulations provide that refractive error generally does not constitute a "disease" or injury" in the meaning of applicable legislation for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015); Terry v. Principi, 340 F.3d 1378 (Fed. Cir.2003); but see VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Moreover, the Board adds that a corrected visual acuity of 20/25 does not even constitute a compensable loss of vision under 38 C.F.R. § 4.79.

Regarding the Veteran's alleged burning and floater, however, the Board finds that this matter should be remanded to obtain a new VA medical opinion to address specifically whether the Veteran's complaints of burning in his left eye are due to blepharitis, and whether the left eye blepharitis and floater constitute additional disability caused by VA surgical treatment, and if so, whether the proximate cause of the additional disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  

In addition, as noted above, the Veteran appears to have undergone a repeat YAG procedure on his left eye in June 2007, but no operative report has been associated with the claims file.  The operative report for the April 2007 procedure is also not of record.  Also, copies of the scanned November 2004, April 2007, and June 2007 informed consents (if a June 2007 procedure was performed) have not been associated with the claims file.  Therefore, on remand, the April 2007 and June 2007 operative reports should be associated with the claims file, as well as copies of all of the informed consents for the November 2004, April 2007, and any June 2007 surgical procedures for the left eye.  

Finally, the Veteran indicated at the Board hearing that after one or both of his surgical treatments at VA, he was treated by a private ophthalmologist.  A February 2009 VA treatment record also shows he reported treatment privately.  Therefore, on remand, any outstanding private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims copies of the scanned left eye operative reports dated in April 2007 and June 2007.  

Note that the evidence indicates a repeat YAG laser surgery procedure was performed in June 2007, albeit not entirely clear.

Also, associate with the claims file all of the scanned informed consent forms for the November 2004, April 2007, and June 2007 left eye procedures.

2.  Ask the Veteran to identify all private treatment for his left eye since 2004, and associate any outstanding treatment records with the claims file.

3.  Obtain a new VA medical opinion from a medical professional familiar with orthopedic disorders to clarify whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right shoulder and bilateral knee disorders were caused or aggravated (beyond the natural progress of the disease) by his service-connected PTSD.  The complete claims folder must be provided to the examiner for review, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

4.  Obtain a new VA medical opinion from a medical professional familiar with eye disorders to clarify the whether the Veteran's left eye blepharitis and floaters diagnosed on VA examination in June 2013 constitute additional disability caused by VA surgical treatment, and if so, whether such additional disability was at least as likely as not (a 50 percent or greater probability) proximately caused by:

(a) Carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers; or 

(b) An event not reasonably foreseeable in the course of VA treatment. 

Also please ask the VA examiner to clarify the etiology of the Veteran's complaints of left eye burning, including whether that is a result of blepharitis.  The complete claims folder must be provided to the examiner for review, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

